TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00454-CV


                                     R. D. and S. C., Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee




              FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
      NO. 2015-0550, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING


                                             ORDER

PER CURIAM

                Appellants R.D. and S.C. filed their notices of appeal on July 5, 2016 and July 13,

2016 respectively. The appellate record was complete August 10, 2016, making appellants’

briefs due August 30, 2016. On August 25, 2016, counsel for S.C. filed a motion for extension

of time to file appellant’s brief.

                Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.          See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion in part and

order counsel for R.D. and S.C. to file appellants’ briefs no later than September 14, 2016. If the

briefs are not filed by that date, counsel may be required to show cause why they should not be

held in contempt of court.
              It is ordered on August 26, 2016.



Before Chief Justice Rose, Justices Goodwin and Bourland